DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims 1-3, 5-10, 12, and 13 are presented for examination. Claims 4 and 11 are cancelled.	

EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with Joseph Su  (Reg. No. 69,761) on 03/08/2022. 
The application has been amended as follows:
Please amend the claims 1, 5, 6, 8, 12, and 13 as follows:
Listing of Claims:

1. (currently amended) A non-volatile memory apparatus, comprising:
    an error checking and correcting decoding circuit configured to decode an original codeword to obtain a decoded codeword, wherein the decoded codeword comprises a first data portion and a first cyclic redundancy check code;

    a first cyclic redundancy check circuit coupled to the error checking and correcting decoding circuit to receive the first data portion and the first cyclic redundancy check code, wherein the first cyclic redundancy check circuit is configured to perform a first cyclic redundancy check on the first data portion and generate a check status message based on a relationship between a result of the first cyclic redundancy check and the first cyclic redundancy check code; [[and]]
    a second cyclic redundancy check circuit coupled to the interface circuitreceived by the interface circuit to generate a second cyclic redundancy check code, wherein the second cyclic redundancy check circuit determines whether to further change the second cyclic redundancy check code to make the second cyclic redundancy check code not match the first data portion according to the check status message[[.]], 
 a main buffer circuit, coupled to an output end of the error checking and correcting decoding circuit to receive and store the first data portion, and coupled to the first cyclic redundancy check circuit; and
    a multiplexer having a first input end and a second input end, wherein the first input end of the multiplexer is coupled to an output end of the main buffer circuit, the second input end of the multiplexer is coupled to the output end of the error checking and correcting decoding circuit to receive the first data portion, the multiplexer selectively couples the first input end of the multiplexer to an output end of the multiplexer in a first operation mode, and the multiplexer selectively couples the second input end of the multiplexer to the output end of the multiplexer in a second operation mode.

2. (original) The non-volatile memory apparatus according to claim 1, wherein:
    the second cyclic redundancy check circuit maintains the second cyclic redundancy check code that matches the first data portion when the check status message indicates that the result of the first cyclic redundancy check is correct;
    the second cyclic redundancy check circuit further changes the second cyclic redundancy check code so that the second cyclic redundancy check code does not match the first data portion when the check status message indicates that the result of the first cyclic redundancy check is erroneous; and
    the interface circuit receives the second cyclic redundancy check code from the second cyclic redundancy check circuit to provide the second cyclic redundancy check code to the host.
3. (original) The non-volatile memory apparatus according to claim 2, wherein after the second cyclic redundancy check circuit performs the second cyclic redundancy check to generate the second cyclic redundancy check code, the second cyclic redundancy check circuit further performs bit reversal on the second cyclic redundancy check code so that the second cyclic redundancy check code does not match the first data portion when the check status message indicates that the result of the first cyclic redundancy check is erroneous.
4. (cancelled)
5. (currently amended) The non-volatile memory apparatus according to claim [[4]] 1, wherein the non-volatile memory apparatus operates in the first operation mode when the host performs a sequential reading operation on the non-volatile memory apparatus, and the non-
6. (currently amended) The non-volatile memory apparatus according to claim [[4]] 1, wherein the first cyclic redundancy check circuit determines whether to prevent the main buffer circuit from outputting the first data portion to the multiplexer based on the relationship between the result of the first cyclic redundancy check and the first cyclic redundancy check code.
7. (original) The non-volatile memory apparatus according to claim 6, wherein the decoded codeword further comprises a second data portion and a third cyclic redundancy check code, and the first cyclic redundancy check circuit performs the first cyclic redundancy check on the second data portion and determines whether to prevent the main buffer circuit from outputting the second data portion to the multiplexer based on a relationship between a result of the first cyclic redundancy check of the second data portion and the third cyclic redundancy check code.
8. (currently amended) A reading method of a non-volatile memory apparatus, the reading method comprising:
    decoding an original codeword to obtain a decoded codeword by an error checking and correcting decoding circuit, wherein the decoded codeword comprises a first data portion and a first cyclic redundancy check code;
    providing the first data portion to a host via an interface circuit;
    performing a first cyclic redundancy check on the first data portion provided by the error checking and correcting decoding circuit, and generating a check status message based on a relationship between a result of the first cyclic redundancy check and the first cyclic redundancy check code by a first cyclic redundancy check circuit;
    performing a second cyclic redundancy check on the first data portion received 
    determining whether to further change the second cyclic redundancy check code to make the second cyclic redundancy check code not match the first data portion according to the check status message[[.]], and
	    determining whether to prevent a main buffer circuit from outputting the first data portion to a multiplexer based on the relationship between the result of the first cyclic redundancy check and the first cyclic redundancy check code,
    wherein an input end of the main buffer circuit is coupled to an output end of the error checking and correcting decoding circuit to receive and store the first data portion, and
    a first input end of the multiplexer is coupled to an output end of the main buffer circuit and a second input end of the multiplexer is coupled to the output end of the error checking and correcting decoding circuit to receive the first data portion, wherein the multiplexer selectively couples the first input end of the multiplexer to an output end of the multiplexer in a first operation mode, and the multiplexer selectively couples the second input end of the multiplexer to the output end of the multiplexer in a second operation mode.

9. (original) The reading method according to claim 8, further comprising:
    maintaining the second cyclic redundancy check code that matches the first data portion when the check status message indicates that the result of the first cyclic redundancy check is correct;
    changing the second cyclic redundancy check code so that the second cyclic redundancy check code does not match the first data portion when the check status message indicates that the 
    providing the second cyclic redundancy check code to the host.
10. (original) The reading method according to claim 9, wherein after the second cyclic redundancy check is performed to generate the second cyclic redundancy check code, bit reversal is further performed on the second cyclic redundancy check code, so that the second cyclic redundancy check code does not match the first data portion when the check status message indicates that the result of the first cyclic redundancy check is erroneous.
11. (cancelled)
12. (currently amended) The reading method according to claim [[11]] 8, wherein the non-volatile memory apparatus operates in the first operation mode when the host performs a sequential reading operation on the non-volatile memory apparatus, and the non-volatile memory apparatus operates in the second operation mode when the host performs a non-sequential reading operation on the non-volatile memory apparatus.
13. (currently amended) The reading method according to claim [[11]] 8, wherein the decoded codeword further comprises a second data portion and a third cyclic redundancy check code, and the reading method further comprises:
    performing the first cyclic redundancy check on the second data portion and determining whether to prevent the main buffer circuit from outputting the second data portion to the multiplexer based on a relationship between a result of the first cyclic redundancy check of the second data portion and the third cyclic redundancy check code.

Allowable Subject Matter

	In regards to independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of "a second cyclic redundancy check circuit coupled to the interface circuit, wherein the second cyclic redundancy check circuit is configured to perform a second cyclic redundancy check on the first data portion received by the interface circuit to generate a second cyclic redundancy check code, wherein the second cyclic redundancy check circuit determines whether to further change the second cyclic redundancy check code to make the second cyclic redundancy check code not match the first data portion according to the check status message,  a main buffer circuit, coupled to an output end of the error checking and correcting decoding circuit to receive and store the first data portion, and coupled to the first cyclic redundancy check circuit; and a multiplexer having a first input end and a second input end, wherein the first input end of the multiplexer is coupled to an output end of the main buffer circuit, the second input end of the multiplexer is coupled to the output end of the error checking and correcting decoding circuit to receive the first data portion, the multiplexer selectively couples the first input end of the multiplexer to an output end of the multiplexer in a first operation mode, and the multiplexer selectively couples the second input end of the multiplexer to the output end of the multiplexer in a second operation mode." Consequently, claim 1 is allowed over the prior arts.
In regards to independent claim 8:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of "performing a second cyclic redundancy check on the first data portion received by the interface circuit to generate a second cyclic redundancy check code by a second cyclic redundancy check circuit; determining whether to further change the second cyclic redundancy check code to make the second cyclic redundancy check code not match the first data portion according to the check status message, and determining whether to prevent a main buffer circuit from outputting the first data portion to a multiplexer based on the relationship between the result of the first cyclic redundancy check and the first cyclic redundancy check code, wherein an input end of the main buffer circuit is coupled to an output end of the error checking and correcting decoding circuit to receive and store the first data portion, and a first input end of the multiplexer is coupled to an output end of the main buffer circuit and a second input end of the multiplexer is coupled to the output end of the error checking and correcting decoding circuit to receive the first data portion, wherein the multiplexer selectively couples the first input end of the multiplexer to an output end of the multiplexer in a first operation mode, and the multiplexer selectively couples the second input end of the multiplexer to the output end of the multiplexer in a second operation mode." Consequently, claim 8 is allowed over the prior arts.
Dependent claims 2, 3, 5-7, 9-10, 12, and 13  depend from allowable independent claims and inherently include limitations therein and therefore are allowed as well.		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112